
	

114 HR 470 RH: Chattahoochee-Oconee National Forest Land Adjustment Act of 2015
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 602114th CONGRESS
		2d Session
		H. R. 470[Report No. 114–769]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Collins of Georgia introduced the following bill; which was referred to the Committee on Agriculture
		
		September 20, 2016Additional sponsors: Mr. Carter of Georgia, Mr. Austin Scott of Georgia, Mr. Bishop of Georgia, Mr. Graves of Georgia, Mr. Allen, Mr. Jody B. Hice of Georgia, and Mr. David Scott of GeorgiaSeptember 20, 2016Committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILL
		To authorize the sale of certain National Forest System land in the State of Georgia.
	
	
 1.Short titleThis Act may be cited as the Chattahoochee-Oconee National Forest Land Adjustment Act of 2015. 2.Findings and definition (a)FindingsCongress finds that—
 (1)certain National Forest System land in the State of Georgia consists of isolated tracts that are inefficient to manage or have lost their principal value for National Forest purposes;
 (2)the disposal of that land would be in the public interest; and (3)proceeds from the sale of land authorized by this Act would be used best by the Forest Service to purchase land for National Forest purposes in the State of Georgia.
 (b)Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture. 3.Land conveyance authority (a)In generalThe Secretary is authorized, under such terms and conditions as the Secretary may prescribe, to sell or exchange any or all rights, title, and interest of the United States in the National Forest System land described in subsection (b).
			(b)Land authorized for disposal
 (1)In generalThe National Forest System land subject to sale or exchange under this Act are 30 tracts of land totaling approximately 3,841 acres, which are generally depicted on 2 maps entitled Priority Land Adjustments, State of Georgia, U.S. Forest Service–Southern Region, Oconee and Chattahoochee National Forests, U.S. Congressional Districts–8, 9, 10 & 14  and dated September 24, 2013.
 (2)MapsThe maps described in paragraph (1) shall be on file and available for public inspection in the Office of the Forest Supervisor, Chattahoochee-Oconee National Forest, until such time as the land is sold or exchanged.
 (3)Modification of boundariesThe Secretary may modify the boundaries of the land described in paragraph (1) based on land management considerations.
				(c)Form of conveyance
 (1)Quitclaim deedThe Secretary shall convey land sold under this Act by quitclaim deed. (2)ReservationsThe Secretary may reserve any rights-of-way or other rights or interests in land sold or exchanged under this Act that the Secretary considers necessary for management purposes or to protect the public interest.
				(d)Valuation
 (1)Market valueThe Secretary may not sell or exchange land under this Act for less than market value, as determined by appraisal or through competitive bid.
 (2)Appraisal requirementsAny appraisal shall be— (A)consistent with the Uniform Appraisal Standards for Federal Land Acquisitions or the Uniform Standards of Professional Appraisal Practice; and
 (B)subject to the approval of the Secretary. (e)Consideration (1)CashConsideration for a sale of land or equalization of an exchange shall be paid in cash.
 (2)ExchangeNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a cash equalization payment in excess of 25 percent of the value of any land exchanged.
				(f)Method of sale
 (1)OptionsThe Secretary may sell land under subsection (a) at public or private sale, including competitive sale by auction, bid, or otherwise, in accordance with such terms, conditions, and procedures as the Secretary determines are in the best interest of the United States.
 (2)SolicitationsThe Secretary may— (A)make public or private solicitations for the sale or exchange of land authorized by this Act; and
 (B)reject any offer that the Secretary determines is not adequate or not in the public interest. (g)BrokersThe Secretary may—
 (1)use brokers or other third parties in the disposition of the land authorized by this Act; and (2)from the proceeds of a sale, pay reasonable commissions or fees.
				4.Treatment of proceeds
 (a)DepositThe Secretary shall deposit the proceeds of a sale authorized by this Act in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
 (b)AvailabilitySubject to subsection (c), amounts deposited under subsection (a) shall be available to the Secretary until expended, without further appropriation, for the acquisition of land for National Forest purposes in the State of Georgia.
 (c)Private property protectionNothing in this Act authorizes the use of funds deposited under subsection (a) to be used to acquire land without the written consent of the owner of the land.
			
	September 20, 2016Committed to the Committee of the Whole House on the State of the Union and ordered to be printed